COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


DAVID HERRERA,                                   §
                                                                   No. 08-13-00218-CR
                     Appellant                   §
                                                                         Appeal from the
V.                                               §
                                                                    396th District Court
THE STATE OF TEXAS,                              §
                                                                 of Tarrant County, Texas
                     Appellee.                   §
                                                                         (TC# 1296382R)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.



                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge, sitting by assignment)(Not Participating)